COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Samuel J. Prater, M.D. and Krista G. Handyside, M.D. v. Telicia
                          Owens

Appellate case number:    01-21-00264

Trial court case number: 2012-07534

Trial court:              152nd District Court of Harris County

Date motion filed:        August 31, 2022

Party filing motion:      Appellant

       A majority of the en banc court has voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: __/s/ Julie Countiss________
                   Acting for the En Banc Court*

Date: __October 20, 2022____

* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.